                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MISSOURI
                                  ST. JOSEPH DIVISION


VetBridge Product Development Subsidiary I
(NM-OMP), LLC,                                                         Case No. 5:18-cv-06147-BCW

                                            Plaintiff,                 JURY DEMAND

                                 v.

NewMarket Pharmaceuticals, LLC,

                                            Defendant.



    DECLARATION OF ROBERT M. POLLARO IN SUPPORT OF DEFENDANT
    NEWMARKET PHARMACEUTICALS, LLC’S MOTION TO TRANSFER TO
  THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF NEW JERSEY
       AND SUGGESTIONS IN SUPPORT OF ITS MOTION TO TRANSFER


        I, Robert M. Pollaro, hereby declare as follows:

        1.       I am special counsel with Cadwalader, Wickersham & Taft LLP. I am counsel for

NewMarket Pharmaceuticals, LLC (“NewMarket”) and been admitted pro hac vice for this matter.

I make the statements in this Declaration from personal knowledge and if called to testify, could

do so competently.

        2.       Attached to this Declaration as Exhibit 1 is a true and accurate copy of the Verified

Complaint NewMarket Pharmaceuticals, LLC (“NewMarket”) filed against VetPharm, Inc., Denni

O. Day and Prelude Dynamics, LLC (“VetPharm”), Civil Action No. No. 17-cv-01852 (the “NJ

Action”). The NJ Action is pending in front of the Honorable Judge Michael A. Shipp.

        3.       Attached to this Declaration as Exhibit 2 is a true and accurate copy of the Docket

Sheet for the NJ Action.




USActive 50743238.2
         Case 5:18-cv-06147-BCW Document 9-2 Filed 10/12/18 Page 1 of 56
        4.          Attached to this Declaration as Exhibit 3 is a true and accurate copy of the recent

screenshot of the publicly available website for VetPharm located at www.vetpharm.com.

        5.          VetPharm filed for Arbitration on March 8, 2017 (the “Arbitration”) (Case No. 01-

17-0001-4888). VetPharm voluntarily withdrew the Arbitration on October 13, 2017. The AAA

formally closed the Arbitration on October 25, 2017. On November 7, 2017 NewMarket moved

to lift the stay.

        6.          I swear under penalty of perjury under the laws of the United States of America

that the foregoing is true and correct to the best of my knowledge and that this Declaration was

executed on this 12th day of October 2018 in New York, New York.




                                                                /s/ Robert M. Pollaro
                                                                    Robert M. Pollaro




USActive 50743238.2                  -2-
         Case 5:18-cv-06147-BCW Document 9-2 Filed 10/12/18 Page 2 of 56



                                    
                                    
                                    
                                    
                                    
                                    
                                    


         3ROODUR([KLELW





     Case 5:18-cv-06147-BCW Document 9-2 Filed 10/12/18 Page 3 of 56
Case 3:17-cv-01852-MAS-TJB Document 1 Filed 03/21/17 Page 1 of 36 PageID: 1




     Case 5:18-cv-06147-BCW Document 9-2 Filed 10/12/18 Page 4 of 56
Case 3:17-cv-01852-MAS-TJB Document 1 Filed 03/21/17 Page 2 of 36 PageID: 2




     Case 5:18-cv-06147-BCW Document 9-2 Filed 10/12/18 Page 5 of 56
Case 3:17-cv-01852-MAS-TJB Document 1 Filed 03/21/17 Page 3 of 36 PageID: 3




     Case 5:18-cv-06147-BCW Document 9-2 Filed 10/12/18 Page 6 of 56
Case 3:17-cv-01852-MAS-TJB Document 1 Filed 03/21/17 Page 4 of 36 PageID: 4




     Case 5:18-cv-06147-BCW Document 9-2 Filed 10/12/18 Page 7 of 56
Case 3:17-cv-01852-MAS-TJB Document 1 Filed 03/21/17 Page 5 of 36 PageID: 5




     Case 5:18-cv-06147-BCW Document 9-2 Filed 10/12/18 Page 8 of 56
Case 3:17-cv-01852-MAS-TJB Document 1 Filed 03/21/17 Page 6 of 36 PageID: 6




     Case 5:18-cv-06147-BCW Document 9-2 Filed 10/12/18 Page 9 of 56
Case 3:17-cv-01852-MAS-TJB Document 1 Filed 03/21/17 Page 7 of 36 PageID: 7




     Case 5:18-cv-06147-BCW Document 9-2 Filed 10/12/18 Page 10 of 56
Case 3:17-cv-01852-MAS-TJB Document 1 Filed 03/21/17 Page 8 of 36 PageID: 8




     Case 5:18-cv-06147-BCW Document 9-2 Filed 10/12/18 Page 11 of 56
Case 3:17-cv-01852-MAS-TJB Document 1 Filed 03/21/17 Page 9 of 36 PageID: 9




     Case 5:18-cv-06147-BCW Document 9-2 Filed 10/12/18 Page 12 of 56
Case 3:17-cv-01852-MAS-TJB Document 1 Filed 03/21/17 Page 10 of 36 PageID: 10




      Case 5:18-cv-06147-BCW Document 9-2 Filed 10/12/18 Page 13 of 56
Case 3:17-cv-01852-MAS-TJB Document 1 Filed 03/21/17 Page 11 of 36 PageID: 11




      Case 5:18-cv-06147-BCW Document 9-2 Filed 10/12/18 Page 14 of 56
Case 3:17-cv-01852-MAS-TJB Document 1 Filed 03/21/17 Page 12 of 36 PageID: 12




      Case 5:18-cv-06147-BCW Document 9-2 Filed 10/12/18 Page 15 of 56
Case 3:17-cv-01852-MAS-TJB Document 1 Filed 03/21/17 Page 13 of 36 PageID: 13




      Case 5:18-cv-06147-BCW Document 9-2 Filed 10/12/18 Page 16 of 56
Case 3:17-cv-01852-MAS-TJB Document 1 Filed 03/21/17 Page 14 of 36 PageID: 14




      Case 5:18-cv-06147-BCW Document 9-2 Filed 10/12/18 Page 17 of 56
Case 3:17-cv-01852-MAS-TJB Document 1 Filed 03/21/17 Page 15 of 36 PageID: 15




      Case 5:18-cv-06147-BCW Document 9-2 Filed 10/12/18 Page 18 of 56
Case 3:17-cv-01852-MAS-TJB Document 1 Filed 03/21/17 Page 16 of 36 PageID: 16




      Case 5:18-cv-06147-BCW Document 9-2 Filed 10/12/18 Page 19 of 56
Case 3:17-cv-01852-MAS-TJB Document 1 Filed 03/21/17 Page 17 of 36 PageID: 17




      Case 5:18-cv-06147-BCW Document 9-2 Filed 10/12/18 Page 20 of 56
Case 3:17-cv-01852-MAS-TJB Document 1 Filed 03/21/17 Page 18 of 36 PageID: 18




      Case 5:18-cv-06147-BCW Document 9-2 Filed 10/12/18 Page 21 of 56
Case 3:17-cv-01852-MAS-TJB Document 1 Filed 03/21/17 Page 19 of 36 PageID: 19




      Case 5:18-cv-06147-BCW Document 9-2 Filed 10/12/18 Page 22 of 56
Case 3:17-cv-01852-MAS-TJB Document 1 Filed 03/21/17 Page 20 of 36 PageID: 20




      Case 5:18-cv-06147-BCW Document 9-2 Filed 10/12/18 Page 23 of 56
Case 3:17-cv-01852-MAS-TJB Document 1 Filed 03/21/17 Page 21 of 36 PageID: 21




      Case 5:18-cv-06147-BCW Document 9-2 Filed 10/12/18 Page 24 of 56
Case 3:17-cv-01852-MAS-TJB Document 1 Filed 03/21/17 Page 22 of 36 PageID: 22




      Case 5:18-cv-06147-BCW Document 9-2 Filed 10/12/18 Page 25 of 56
Case 3:17-cv-01852-MAS-TJB Document 1 Filed 03/21/17 Page 23 of 36 PageID: 23




      Case 5:18-cv-06147-BCW Document 9-2 Filed 10/12/18 Page 26 of 56
Case 3:17-cv-01852-MAS-TJB Document 1 Filed 03/21/17 Page 24 of 36 PageID: 24




      Case 5:18-cv-06147-BCW Document 9-2 Filed 10/12/18 Page 27 of 56
Case 3:17-cv-01852-MAS-TJB Document 1 Filed 03/21/17 Page 25 of 36 PageID: 25




      Case 5:18-cv-06147-BCW Document 9-2 Filed 10/12/18 Page 28 of 56
Case 3:17-cv-01852-MAS-TJB Document 1 Filed 03/21/17 Page 26 of 36 PageID: 26




      Case 5:18-cv-06147-BCW Document 9-2 Filed 10/12/18 Page 29 of 56
Case 3:17-cv-01852-MAS-TJB Document 1 Filed 03/21/17 Page 27 of 36 PageID: 27




      Case 5:18-cv-06147-BCW Document 9-2 Filed 10/12/18 Page 30 of 56
Case 3:17-cv-01852-MAS-TJB Document 1 Filed 03/21/17 Page 28 of 36 PageID: 28




      Case 5:18-cv-06147-BCW Document 9-2 Filed 10/12/18 Page 31 of 56
Case 3:17-cv-01852-MAS-TJB Document 1 Filed 03/21/17 Page 29 of 36 PageID: 29




      Case 5:18-cv-06147-BCW Document 9-2 Filed 10/12/18 Page 32 of 56
Case 3:17-cv-01852-MAS-TJB Document 1 Filed 03/21/17 Page 30 of 36 PageID: 30




      Case 5:18-cv-06147-BCW Document 9-2 Filed 10/12/18 Page 33 of 56
Case 3:17-cv-01852-MAS-TJB Document 1 Filed 03/21/17 Page 31 of 36 PageID: 31




      Case 5:18-cv-06147-BCW Document 9-2 Filed 10/12/18 Page 34 of 56
Case 3:17-cv-01852-MAS-TJB Document 1 Filed 03/21/17 Page 32 of 36 PageID: 32




      Case 5:18-cv-06147-BCW Document 9-2 Filed 10/12/18 Page 35 of 56
Case 3:17-cv-01852-MAS-TJB Document 1 Filed 03/21/17 Page 33 of 36 PageID: 33




      Case 5:18-cv-06147-BCW Document 9-2 Filed 10/12/18 Page 36 of 56
Case 3:17-cv-01852-MAS-TJB Document 1 Filed 03/21/17 Page 34 of 36 PageID: 34




      Case 5:18-cv-06147-BCW Document 9-2 Filed 10/12/18 Page 37 of 56
Case 3:17-cv-01852-MAS-TJB Document 1 Filed 03/21/17 Page 35 of 36 PageID: 35




      Case 5:18-cv-06147-BCW Document 9-2 Filed 10/12/18 Page 38 of 56
Case 3:17-cv-01852-MAS-TJB Document 1 Filed 03/21/17 Page 36 of 36 PageID: 36




      Case 5:18-cv-06147-BCW Document 9-2 Filed 10/12/18 Page 39 of 56



                                    
                                    
                                    
                                    
                                    
                                    
                                    


          3ROODUR([KLELW





     Case 5:18-cv-06147-BCW Document 9-2 Filed 10/12/18 Page 40 of 56
Case 5:18-cv-06147-BCW Document 9-2 Filed 10/12/18 Page 41 of 56
Case 5:18-cv-06147-BCW Document 9-2 Filed 10/12/18 Page 42 of 56
Case 5:18-cv-06147-BCW Document 9-2 Filed 10/12/18 Page 43 of 56
Case 5:18-cv-06147-BCW Document 9-2 Filed 10/12/18 Page 44 of 56
Case 5:18-cv-06147-BCW Document 9-2 Filed 10/12/18 Page 45 of 56
Case 5:18-cv-06147-BCW Document 9-2 Filed 10/12/18 Page 46 of 56
Case 5:18-cv-06147-BCW Document 9-2 Filed 10/12/18 Page 47 of 56
Case 5:18-cv-06147-BCW Document 9-2 Filed 10/12/18 Page 48 of 56
Case 5:18-cv-06147-BCW Document 9-2 Filed 10/12/18 Page 49 of 56
Case 5:18-cv-06147-BCW Document 9-2 Filed 10/12/18 Page 50 of 56
Case 5:18-cv-06147-BCW Document 9-2 Filed 10/12/18 Page 51 of 56
Case 5:18-cv-06147-BCW Document 9-2 Filed 10/12/18 Page 52 of 56
                                    
                                    
         3ROODUR([KLELW





     Case 5:18-cv-06147-BCW Document 9-2 Filed 10/12/18 Page 53 of 56
Case 5:18-cv-06147-BCW Document 9-2 Filed 10/12/18 Page 54 of 56
Case 5:18-cv-06147-BCW Document 9-2 Filed 10/12/18 Page 55 of 56
Case 5:18-cv-06147-BCW Document 9-2 Filed 10/12/18 Page 56 of 56
